Corp Lthd_HIG hdr [thg-20160524xex10_1g001.jpg]

Exhibit 10.1

May 24, 2016

﻿

﻿

Frederick H. Eppinger

President and Chief Executive Officer

The Hanover Insurance Group, Inc.

440 Lincoln Street

Worcester, MA 01653

﻿

Dear Fred:

﻿

Let us first express, both personally and on behalf of the Board of Directors
and the entire organization, our profound gratitude for all you have done for
The Hanover, its agents, investors,  customers, employees and our
communities.  In thirteen short years, you transformed our company into one of
the most successful national insurance companies with international capabilities
in the industry.  Moreover, you leave a company that has never been better
positioned to succeed.  While we look forward to the future under new
leadership, we will greatly miss your commitment, passion, vision and strategic
insight.  You engineered an incredible transformation and guided us through the
challenges faced by our company when you joined us in August 2003, the national
financial crisis in 2008 and 2009 and the current marketplace headwinds.

﻿

We appreciate that you are willing to make yourself and your experience and
expertise available for an extended time as we transition to a new President and
Chief Executive Officer and seek a new Chief Financial Officer.  Joe is very
pleased to know that he will be able to consult with you as he assumes his new
responsibilities.    

﻿

As previously agreed, you will continue in your current position as a director,
President and Chief Executive Officer of The Hanover until Joe assumes such
responsibilities.  This is anticipated to occur on June 20, 2016, at which point
your responsibilities in those roles will immediately cease and your employment
with The Hanover shall terminate.  Accordingly, your last day of employment will
be June 19, 2016 (the “Separation Date”).  However, as of such date and through
December 31, 2016, you will remain available to the Company as an independent
contractor, on a limited, part-time basis, in an advisory role as needed.  In
this capacity, your responsibilities will include providing advice and
assistance to the new CEO and such other services as may be requested from time
to time by the Company’s Chief Executive Officer or the Board of Directors.  

﻿

In consideration of your agreement to provide such services: 

﻿

·



You will be paid a consulting fee of $30,000 per calendar month, beginning July
1, 2016;

﻿



 

--------------------------------------------------------------------------------

 

 

 

Frederick H. Eppinger

May 24, 2016

Page 2 of 4

 

 

·



We agree to provide you with continued financial planning services (on a taxable
basis) through our current provider through December 31, 2016; and    

﻿

·



We are mindful that you otherwise would have vested in certain equity awards in
February 2017 that now will be forfeited in their entirety even though you have
completed more than 75% of the time requirement for such vesting.  In light of
these circumstances, your past services,  your agreement to extend your
availability to assist as needed in the leadership transition, your agreements
not to compete with the company prior to the end of the year, and to provide a
waiver of claims and enter into certain other agreements, in each case as
described below,  we will pay you an amount (the “Long-Term Cash Award”) equal
to one-half (50%) of the value which otherwise would have been earned on the
2017 vesting date, as determined in accordance with the terms of Exhibit A
attached hereto.

﻿

Any equity awards unvested as of the Separation Date will be irrevocably
forfeited and cancelled without the payment of any consideration. 

﻿

You also agree that at no time on or prior to December 31, 2016, will you,
directly or indirectly, provide any services whatsoever, or make any investment
(other than less than a 1% investment in a publicly-traded company), in any
company which engages in a property and casualty or related business in the
United States or outside the United States through a Lloyd’s managing agency,
including any agency or brokerage firm which distributes any such products, or
through a consulting company which  provides services to any such companies,
except as may otherwise be agreed by the Board of Directors in its sole
discretion.  This “non-competition” provision shall expire as of January 1,
2017, although you will continue to be subject to all other non-solicitation,
non-interference and other covenants to which you have previously agreed, which
shall survive in accordance with their respective terms.  Notwithstanding the
foregoing, you will not be barred from serving in a non-executive director
position of a company which does not directly or indirectly conduct a property
and casualty underwriting business as a substantial part of its business
operations.

﻿

As previously agreed, we will pay you, for the time period beginning after the
Separation Date and through June 30, an amount equal to the salary you otherwise
would have been paid.  Also, as the Board informed you in February 2016, you
will be eligible to receive a short-term incentive compensation award (the “2016
Pro-Rated IC”) for the portion of the year that you served as CEO, the amount,
if any, of such award will be determined by the Compensation Committee and the
Committee of Independent Directors in their sole discretion based on your and
the Company’s performance during the time you served as CEO, except the amount
thereof, if any, shall be paid during the first quarter of 2017 when such
amounts are otherwise paid to our executive officers (but in no event later than
March 15, 2017).    

﻿

Your eligibility for the Long-Term Cash Award and the 2016 Pro-Rated IC are
expressly conditioned on you providing to the company prior to February 15,
2017, an irrevocable waiver and release of any claims, as well as confirmation
that you have and will continue to comply



--------------------------------------------------------------------------------

 

 

 

Frederick H. Eppinger

May 24, 2016

Page 3 of 4

 

 

with,  all covenants and agreements to which you have previously agreed, all in
such form as shall be acceptable to the company.  Such waiver and release and
confirmation of covenants and agreements shall also contain the company’s
customary post-employment cooperation and other provisions.  All payments
hereunder shall be subject to tax and other required withholdings.

﻿

I am glad that we have agreed to a mutually beneficial transition plan.  We look
forward to our continuing partnership through the end of the year.

﻿

﻿

Sincerely,

﻿

﻿

/s/ Michael P. Angelini

_______________________________

Michael P. Angelini

Chairman of the Board

The Hanover Insurance Group, Inc.

﻿

﻿

/s/ P. Kevin Condron

_______________________________

P. Kevin Condron

Chairman, Compensation Committee

The Hanover Insurance Group, Inc.

﻿

﻿

ACKNOWLEDGED AND AGREED:

﻿

/s/ Frederick H. Eppinger

_______________________________

Frederick H. Eppinger

May 24, 2016





--------------------------------------------------------------------------------

 

 

 

Frederick H. Eppinger

May 24, 2016

Page 4 of 4

 

 

Exhibit A

﻿

Long-Term Cash Award

﻿

The Long-Term Cash Award will be paid in cash in an amount equal to one-half
(50%) of the 2017 Vested Value, based on the Equity Awards Scheduled to Vest in
2017. Capitalized terms used in this exhibit are defined below:

﻿

“Equity Awards Scheduled to Vest in 2017” shall mean, collectively, the (A)
options granted on February 19, 2014 scheduled to vest on February 19, 2017 (the
“2014 Options”); (B) options granted on February 27, 2015  scheduled to vest on
February 27, 2017 (the “2015 Options”), and (C) performance-based restricted
stock units  granted on February 19, 2014 scheduled to vest on February 19, 2017
(the “2014 PBRSUs”).

﻿

“2017 Vested Value” shall equal the sum of the (A) In-The-Money Value of the
2014 Options; (B) In-The-Money Value  of the 2015 Options; and (C) Earned Value
of the 2014 PBRSUs.

﻿

“In-The-Money Value” shall equal the product of (A) the number of such options
scheduled to vest in February 2017; and (B) the positive difference, if any,
between the fair market value of a share of THG Common Stock (closing price per
share as reported on the NYSE) on the applicable vesting date and the exercise
price of the applicable option.

﻿

“Earned Value” shall equal the product of (A) the number of 2014 PBRSUs that
would have vested, if any, on the applicable vesting date in accordance with
their terms had you remained employed with the Company through such vesting
date, and (B) the fair market value of a share of THG Common Stock (closing
price per share as reported on the NYSE) on the applicable vesting date.

﻿

Payment shall be made as soon as reasonably practicable after the total amount
of the Long-Term Cash Award has been determined, but in no event later than
March 15, 2017.

﻿



--------------------------------------------------------------------------------